Citation Nr: 0814221	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  06-18 492	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to August 2003 for 
the grant of service connection for a post-traumatic stress 
disorder (PTSD).

2.  Whether new and material evidence to reopen a claim for 
service connection for cardiovascular disease, to include 
hypertension and as secondary to PTSD, has been received.

3.  Entitlement to service connection for depression, to 
include as secondary to PTSD. 

4.  Entitlement to service connection for allergic 
rhinitis/sinusitis.

5.  Entitlement to an initial rating in excess of 30% for 
PTSD.




REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1968.

This appeal to the Board of Veterans Appeals (Board) arises 
from March 2003 and August 2004 rating actions that denied 
service connection for PTSD.  This appeal also arises from a 
June 2005 rating action that denied service connection for 
allergic rhinitis/sinusitis and depression.

By rating action of November 2005, the RO granted service 
connection for PTSD and assigned an initial 30% rating from 
August 2003.  The veteran appealed the effective date of the 
grant of service connection, claiming an earlier effective 
date, as well as the initial 30% rating as inadequate.  
Because the claim for a higher initial rating involves a 
request for a higher rating following the initial grant of 
service connection, the Board has characterized it in light 
of the distinction noted by the U.S. Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West,        12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from those for increased ratings for already service-
connected disability).  
 
This appeal also arises from an August 2006 rating action 
that denied service connection for cardiovascular disease, to 
include hypertension and as secondary to PTSD, on the grounds 
that new and material evidence to reopen the claim had not 
been received.

In February 2008, the veteran and his wife at the RO 
testified at a Board videoconference hearing before the 
undersigned Veterans Law Judge in Washington, D.C.

The Board's decision on the issue of an effective date prior 
to August 2003 for the grant of service connection for PTSD 
is set forth below.  The issues of service connection for 
cardiovascular disease, to include hypertension and as 
secondary to PTSD, on the basis of new and material evidence; 
service connection for allergic rhinitis/sinusitis and 
depression; and an initial rating in excess of 30% for PTSD 
are addressed in the REMAND section of this decision 
following the ORDER, and are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for an effective date prior to August 
2003 for the grant of service connection for PTSD has been 
accomplished.

2.  On 23 December 2002, the RO received the veteran's 
original claim for service connection for PTSD. 

3.  By rating action of March 2003, the RO denied service 
connection for PTSD.  

4.  In August 2003, the RO received statements from the 
veteran which collectively may be reasonably construed as a 
Notice of Disagreement with the March 2003 rating action that 
denied service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date of 23 December 2002 for 
the grant of service connection for PTSD are met.  
38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.400, 20.200, 20.201 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

In view of the favorable disposition of the claim for an 
effective date prior to August 2003 for the grant of service 
connection for PTSD, the Board finds that all notification 
and development action needed to render a fair decision on 
that claim on appeal has been accomplished.

II.  Analysis

Under the applicable criteria, generally, the effective date 
of an award based on, inter alia, an original claim shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A.       § 5110(a).  

If a claim for service connection is received within 1 year 
following separation from service, the effective date will be 
the day following separation from service; otherwise, the 
effective date is the date of the claim.  38 U.S.C.A. § 
5110(b)(1);    38 C.F.R. § 3.400(b)(2)(i).  

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any 
communication or action, indicating an intent to apply for 1 
or more benefits under the laws administered by the VA, from 
a claimant, his duly-authorized representative, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

An appeal consists of a timely-filed Notice of Disagreement 
(NOD) in writing and, after a Statement of the Case (SOC) has 
been furnished, a timely-filed Substantive Appeal.  38 C.F.R. 
§ 20.200.

A written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction (AOJ) and a desire to contest the result will 
constitute a NOD.  While special wording is not required, the 
NOD must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  If the AOJ gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  38 C.F.R. § 20.201.

The veteran and his attorney contend that service connection 
for PTSD is warranted from December 2002, the date his 
original claim for that benefit was received by the RO, as he 
timely appealed the March 2003 rating action that denied 
service connection by filing a NOD therewith in August 2003.  
The Board concurs. 

On 23 December 2002, the RO received the veteran's original 
claim for service connection for PTSD.  Following the March 
2003 rating action that denied service connection, the RO in 
August 2003 received 2 statements from the veteran wherein he 
contested the denial on the grounds that the service records 
of a veteran other than himself had been erroneously relied 
upon to deny him service connection for PTSD.  At that time, 
the veteran also submitted copies of service records 
documenting his service in Vietnam.  On VA Form 21-6789 dated 
in January 2005, the RO acknowledged that the service records 
upon which it had relied in denying service connection for 
PTSD belonged to a man other than the veteran, and undertook 
evidentiary development for the veteran's correct service 
records.  By rating action of November 2005, the RO granted 
service connection for PTSD effective August 2003, the date 
of a purported reopened claim for that disability, noting 
that a NOD had not been received until August 2004, and that 
service connection was awarded as a result of additional 
evidence received.

The Board finds that the veteran's August 2003 statements may 
be reasonably collectively construed as a NOD with the March 
2003 rating action that initially denied service connection 
for PTSD.  In this regard, the Board notes that the veteran's 
August 2003 written communications collectively express 
dissatisfaction with the RO's denial of service connection 
for PTSD, and a desire to contest the result.  Thus, the 
Board finds that the proper effective date for the grant of 
service connection for PTSD is 23 December 2002, the date the 
RO received the veteran's original claim for that disability.


ORDER

An effective date of 23 December 2002 for the award of 
service connection for PTSD is granted. 


REMAND

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claims for service connection for cardiovascular disease, 
to include hypertension and as secondary to PTSD, on the 
basis of new and material evidence; service connection for 
allergic rhinitis/sinusitis and depression; and an initial 
rating in excess of 30% for PTSD has not been accomplished.  

By rating action of June 2005, the RO denied service 
connection for allergic rhinitis/sinusitis and depression.  
The veteran filed a NOD with the denials in December 2005.  
On VA Form 21-6789 dated in May 2006, the RO acknowledged 
that those claims for service connection were new claims, and 
not claims to reopen based on new and material evidence and 
finality of any previous rating action.  However, the RO by 
subsequent rating action of August 2006 nonetheless denied 
service connection for allergic rhinitis/sinusitis on the 
grounds that new and material evidence to reopen the claim 
had not been received, and the November 2006 SOC denied 
service connection for both allergic rhinitis/sinusitis and 
depression on the grounds that new and material evidence to 
reopen the claims had not been  received.  

The Board finds that due process of law requires that the 
claims for service connection for allergic 
rhinitis/sinusitis, and for depression, to include as 
secondary to PTSD, must thus be remanded to the RO for 
readjudication on the merits and without regard to finality 
of any rating action.

An October 2005 letter from the Social Security 
Administration (SSA) indicates that the veteran was awarded 
SSA disability benefits from October 2002.  While SSA records 
are not controlling for VA determinations, they may be 
"pertinent" to VA claims.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 
(1991).  Hence, when the VA is put on notice of the existence 
of SSA records, as here, it must seek to obtain those records 
before proceeding with the appeal.  See Murincsak; also, Lind 
v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board 
finds that the RO should obtain and associate with the claims 
folder a copy of the SSA decision awarding the veteran 
disability benefits, together with all medical records 
underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities. 

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.

Accordingly, these matters are hereby REMANDED to the RO via 
the AMC for the following action:

1.  The RO should obtain from the SSA a 
copy of the decision awarding the veteran 
disability benefits from October 2002, 
together with all medical records 
underlying that determination.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims folder.  

2.  If any records sought are not 
obtained, the RO should notify the 
veteran and his attorney of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal in light of all 
pertinent evidence and legal authority, 
to specifically include readjudication of 
the claims for service connection for 
allergic rhinitis/sinusitis, and for 
depression, to include as secondary to 
PTSD, on the merits and without regard to 
finality of any rating action.

5  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his attorney an appropriate 
Supplemental SOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
folder is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.                      
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


